363 S.W.3d 45 (2011)
Keith L. CARNES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72916.
Missouri Court of Appeals, Western District.
November 8, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Keith Carnes appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Carnes sought to vacate his convictions for first-degree murder, section 565.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and concurrent sentences of life imprisonment without probation or parole and life imprisonment, respectively. He claims that he received ineffective assistance of counsel when counsel failed to call a forensic or crime scene reconstructionist to testify at trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).